Order entered July 8, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00574-CV

              CHAMPION CONTRACTORS & SERVICES, LLC, Appellant

                                                V.

                            SAMUEL SUSTER, ET AL., Appellees

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-01576-2011

                                            ORDER
       We GRANT the July 2, 2013 motion of Stacey Kemp, County Clerk of Collin County,

Texas, for an extension of time to file the clerk’s record. We ORDER Stacey Kemp to file, by

August 26, 2013, either: (1) the clerk’s record; or (2) written verification that the clerk’s record

has not been paid for or payment arrangements have not been made. We notify appellant that if

we receive verification of no payment or arrangement for payment, the appeal will be dismissed

for want of prosecution. See TEX. R. APP. P. 37.3(b).


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE